Citation Nr: 1030232	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  07-26 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for 
sarcoidosis with postoperative scars, thoracotomy, and pulmonary 
fibrosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 






INTRODUCTION

The Veteran had active service from May 1948 to January 1952.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in Waco, Texas, denying the 
claim currently on appeal.  

In November 2006, VA received the Veteran's claim seeking an 
increased disability rating.  This claim was denied in a June 
2007 rating decision, and the Veteran appealed this decision to 
the Board in August 2007.  This claim was then denied by the 
Board in July 2009.  Subsequently, the appellant and VA filed a 
joint motion to remand this appeal back to the Board, which was 
granted by the United States Court of Appeals for Veterans Claims 
in January 2010.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he is entitled to a disability rating 
in excess of 30 percent for his service-connected sarcoidosis 
with post-operative scars, thoracotomy and pulmonary fibrosis 
(hereinafter "sarcoidosis").  However, as outlined below, 
additional evidentiary development is necessary before appellate 
review may proceed on this matter.  

The Veteran is currently rated under Diagnostic Code 6846 for his 
sarcoidosis.  Under this code, a higher disability rating of 60 
percent is warranted when there is evidence of pulmonary 
involvement requiring systemic high dose (therapeutic) 
corticosteroids for control.  38 C.F.R. § 4.97.  The Veteran's 
claim for an increased disability rating was previously denied 
because the evidence of record did not demonstrate, at the time 
of the previous denial, that the Veteran met this criteria.  

However, Diagnostic Code 6846 also instructs the rater to rate 
active sarcoidosis, or any residuals, as chronic bronchitis under 
Diagnostic Code 6600.  Id.  Unfortunately, it is not entirely 
clear from the evidence of record what residuals, if any, the 
Veteran currently suffers from as a result of his service-
connected sarcoidosis.  The most recent VA Medical Center (VAMC) 
treatment records in the claims file are from April 2008.  Also, 
the Veteran's last VA examination took place more than 2 years 
ago in May 2008.  Pulmonary function testing (PFT) revealed the 
Veteran to have mild impairment with a moderate decrease in 
diffusion capacity.  The examiner also referenced X-rays that 
revealed evidence of a left thoracotomy with some pulmonary 
fibrosis.  However, these X-rays were taken more than a year 
earlier in April 2007.  

The duty to conduct a contemporaneous examination is triggered 
when the evidence indicates that there has been a material change 
in disability or that the current rating may be incorrect.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer 
v. Gober, 10 Vet. App. 400, 403 (1997).  In the present case, it 
has been more than 2 years since the Veteran's previous VA 
examination, and there is no further evidence of treatment for 
this disability.  Therefore, the Board finds that remand is 
necessary so that a VA examination may be performed in which the 
examiner determines whether the Veteran suffers from an active 
disease or any current residuals due to his service-connected 
sarcoidosis.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The AMC should obtain copies of the 
Veteran's VA Medical Center (VAMC) treatment 
records since April 2008 pertaining to his 
respiratory disability.  The Veteran should 
also be contacted and provided the 
opportunity to submit any other relevant 
evidence he has in support of his claim.  
Once these records are obtained, they should 
be incorporated into the Veteran's claims 
file.  

2.  The Veteran should be afforded a VA 
examination before a pulmonologist.  The 
Veteran's claims file and a copy of this 
remand must be made available to the examiner 
at the time of examination.  The examiner is 
asked to examine the Veteran and address the 
following:

i.  The examiner is asked to identify 
whether the Veteran suffers from any 
active disease related to his service-
connected sarcoidosis with post-operative 
scars, thoracotomy and pulmonary fibrosis.  

ii.  In addition, the examiner should 
indicate whether the Veteran suffers from 
any residuals due to his service-connected 
sarcoidosis with post-operative scars, 
thoracotomy and pulmonary fibrosis.  Any 
and all residuals identified should be 
described by the examiner in the 
examination report.  
   
iii.  If the Veteran is found to suffer 
from an active disease or any residuals 
due to his sarcoidosis, the examiner is 
asked to perform pulmonary function 
testing and note the percent predicted 
value for FEV-1, FEV-1/FVC, and DLCO (SB).  
A copy of the PFT report should be 
included in the examination report.  The 
examiner should also identify any and all 
treatments required to treat the Veteran's 
active sarcoidosis or any associated 
residuals and indicate whether there is 
any pulmonary involvement.  A complete 
rationale is required for all opinions 
provided.  

3.  Thereafter the AMC should review the 
claims folder to ensure that the foregoing 
requested development has been completed.  In 
particular, the AMC should review the 
examination reports to ensure that they are 
responsive to and in compliance with the 
directives of this remand and if not, it 
should implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completion of the above, the appeal 
should be reviewed in light of any new 
evidence.  If the appeal is not granted to 
the Veteran's satisfaction, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is 
also advised that failure to report for any scheduled examination 
may result in the denial of his claim.  38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


